Spencer, Cb. J.
delivered the opinion of the Court. The act (2 N. R. L. 381. 382.) gives to the Justices’ Court in New-Yorh jurisdiction of “ all actions for assault and battery, or false imprisonment., done or committed by any master or commander of any ship or vessel in any merchant service, upon any officer, seaman or mariner, on the high seas, or in any foreign port or place where such ship or vessel may then be, of which the ordinary Courts of law of this state now have cognizance, notwithstanding the damages sustained or demanded by reason thereof, shall exceed fifty dollars.”
We cannot be influenced in the decision of this point, by what is alleged to have been the usage in the Cour.t below, to take cognizance of cases similarly circumstanced. The usage, which may have arisen from a laudable desire to enlarge their jurisdiction, cannot have acquired much force, because, the Court itself is of recent origin, and, probably, the question has never been fully discussed or consi. dered. We are of the opinion, that á foreign port or place, *377relatively to this state, must, ex vi termini, mean a port or place without the United States. None of the cases cited by the defendant’s counsel, apply to the question as to what is a foreign port or place, as regards the state of New-York. He has cited the various decisions in this Court, as to the effect of a judgment rendered in one oí the United States, when sued in this Court. For a time, this Court considered them entitled to no greater weight than the judgments of a Court in Jamaica. At length, however, they are placed upon the footing on which, in my judgment, they 'ought always to have been placed. They have the same effect which they would have, if sued on in the Courts of the state where they are rendered. (Andrews v. Montgomery, May term, 1821.*)
A foreign kingdom is defined “ as one under the dominion of a foreign Prince, so that Ireland, or, any other place subject to the crown of England, cannot be called foreign, though, to some purposes, they are distinct from the realm of England.” The several states of the Union are, as to their local governments and municipal regulations, distinct from each other; but, as regards their national concerns, and exterior relations, they compose but one government.
When, therefore, we speak of a foreign port or place, no one understands it to be a place within the United Stales. In the very act in which the Justices’ Court is erected, and vested with jurisdiction, (2 N. R. L. 440. s. 251.) the legislature require every master of a vessel arriving from a foreign country, or from any other of the United Slates, to report the names, &c. of every passenger. This strongly marks the sense of the legislature, that the term a foreign Country, expressed a different meaning, and did not include any other of the United States.
In the case of The Overseers of the Poor of Chatham v. The Overseers of the Poor of Middlefield,* we decided, that the poor law, when providing for the settlement of persons “ coming directly from some foreign port or place,” meant coming from some port or place out of thé United States. Again; in Miller v. Hackley, (5 Johns. Rep. 384.) we decided, that a bill of exchange made here, and drawn upon *378a person within the United States, though in the same state c]rawer? was not a foreign, but an inland bill. The expressions in the statute conferring jurisdiction, of which ordinary Courts of law of this state now have cognizance, and which are relied on by thé defendant’s counsel, have no influence on the question; for, the ordinary Courts would have jurisdiction, whether the assault was made in the port of Charleston, or London.
The Court below have merely stated, that the plaintiff below declared for divers assaults and batteries, and false imprisonments, committed on him by the defendant below, on the high seas, and in foreign ports ; and that the defendant pleaded the general issue. Under this state of pleading, the second question cannot arise. The defendant was bound to plead, or give notice of the justification Of the imprisonment, under a warrant to apprehend the plaintiff below, ad a deserter.
The Court below admitted the justification, although it was objected to; but I consider the objection well taken here; The Court, however, erred, even on their own principles; for, whenever an injury to the person is effected by regular process of a Court of competent jurisdiction, trespass will not lie, but case only.
The judgment must be reversed on the first point.
Judgment reversed.
N. B. The like judgment was given in the case of King v. M‘Millan.

 Ante p. 162.


 Ante p. 56